DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koslow, US 2004/0255785 (“Koslow”) in view of Skirius et al., US 2008/0022645 (“Skirius”) in further view of Huizing, US 2012/0061045 (“Huizing”) and optionally in further view of Wang et al., US 2016/0002929 (“Wang”), Roemmler, US 2002/0168314 (“Roemmler”) and/or Morikawa et al., US 2009/0090481 (“Morikawa”).  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koslow in view of .
Claim 1 describes an air filter medium.  The filter medium comprises a plurality of fibrous sheets, and at least one interlaminar space between the adjacent layers of the sheets.  At least one of the interlaminar spaces comprises expandable graphite, a binder and deodorant particles.  The deodorant particles are disposed in the interlaminar space that has the expandable graphite and the binder.  The expandable graphite has an expansion initiation temperature of 300 to 800°C. The expandable graphite expands on heating to a temperature between 800 to 1000°C, in an expansion ratio of 50 or higher.  The expandable graphite in an unexpanded state has a diameter between 100 to 800 µm.  The deodorant particles have a diameter between 100 to 800 µm.
Koslow disclsoes a filter medium 10 that can be used in HVAC applications.  The filter medium 10 comprises a plurality of stacked fibrous sheets (first and second substrates 12, 14) with an interlaminar space (composite layer 16) between the fibrous sheets 12, 14.  Koslow Fig. 1, [0014].  The interlaminar space 16 comprises a binder (binder material), deodorant particles (activated carbon particles), and inorganic additives.  Id. at [0014], [0015].  The deodorant particles (activated carbon particles) are 12x30 mesh in size (i.e., 595–1,680 µm in diameter)1.  Id. at [0016].  The additives are made from inorganic materials.  Id. at [0015].

    PNG
    media_image1.png
    738
    1070
    media_image1.png
    Greyscale

Koslow differs from claim 1 because it does not disclose that the interlaminar space 16 comprises expandable graphite with a diameter between 100 to 800 µm, with an expansion initiation temperature between 300 to 800°C, wherein the expandable graphite expands, upon heating to a temperature between 800 to 1000°C in an expansion ratio of 50 or higher.
Skirius teaches that it is beneficial to include a flame retardant material with an HVAC filter media to reduce the chance of ignition.  Skirius [0083].  Huizing teaches that expandable graphite particles are suitable flame retardants that can coated on an air handling membrane to improve its flame resistance.  Huizing [0065].  Graphite is an inorganic material.  
Therefore, it would have been obvious to provide a flame retardant material with Koslow’s HVAC filter 10 because Skirius teaches that it is beneficial to treat HVAC filters with flame retardants to reduce the chance of ignition.  Skirius [0113]–[0115]. It would have been obvious for this flame retardant to be expandable graphite particles because Huizing teaches that these particles are suitable to improve the flame resistance of air handling substrates.  Huizing [0065].  It would have been obvious for 
It would have been obvious to use routine experimentation to optimize the diameter of the expandable graphite particles.  MPEP 2144.05(II).  Additionally, it would have been obvious for the expandable graphite particles to have a diameter between 30 µm–1.5 mm, with an expansion initiation temperature between 100 to 280°C, because Wang teaches that it is common for expandable graphite particles to have these properties.  Wang [0033], [0040].  An expansion initiation temperature of 280°C is close enough to the lower limit of the claimed range (300°C) to establish a prima facie case of obviousness.  MPEP 2144.05(I).  An expansion initiation temperature of 280°C would not perform substantially differently from an initiation temperature of 300°C because the disclosure states that the expansion initiation temperature can range from 150°C to 800°C.  Spec. dated Sept. 25, 2017 (“Spec.”) [0021].  The Examiner takes official notice that the heat expandable graphite will expand on heating to a temperature between 800–1000°C in an expansion ratio of 50 or higher because this graphite has the same structure as the claimed heat expandable graphite.  See 
Alternatively, it would have been obvious for the expandable graphite particles to have a diameter between 50 to 800 µm, with an expansion initiation temperature between 130 to 350°C, because Morikawa teaches that burn resistant expandable graphite particles commonly have these properties.  Morikawa [0105].  It also would have been obvious for the expandable graphite particles to expand upon heating to a temperature between 900 to 1,000°C, in an expansion ratio of 100 to 150 because Roemmler teaches that expandable graphite commonly have these properties.  Roemmler [0013].
Claim 2, requires that for the air filter medium according to claim 1, the binder is selected from the group consisting of thermally adhesive particles and thermally adhesive fibers.  Koslow teaches that its binder is low density polyethylene binder particles (Koslow [0015]) which corresponds to the “thermally adhesive particles.”
Claims 3–5 are cancelled.
Regarding claim 6, Koslow teaches the limitations of the claim:
“The air filter medium according to claim 1, wherein at least one of the fibrous sheets is nonwoven fabric comprising thermoplastic fibers as a main component (as the first and second substrates, 12, 14 can be made from non-woven materials such as spun-bonded polyester, Koslow [0014]).”
Claim 7 requires that for the filter medium of claim 1, at least one of the fibrous sheets is a nonwoven electret fabric.  
Koslow teaches that its first and second substrates 12, 14 can be made from a spun-bonded polyester such as the material, Reemay.  Koslow [0014].  Kowlow does not disclose the substrates 12, 14 being a nonwoven electret fabric.  However, Dauber 
Claims 8 and 9 are withdrawn.
Regarding claim 10, Koslow teaches the limitations of the claim:
“The air filter medium according to claim 1, wherein the deodorant particles are activated carbon (Koslow [0014]).”
Claims 11 and 12 are cancelled.
Claim 13 requires for the filter medium according to claim 1, the expandable graphite is a graphite into which sulfuric acid, or nitric acid has been intercalated.
It would have been obvious for the expandable graphite used with Koslow to be a graphite into which sulfuric or nitric acid has been intercalated because Roemmler teaches that expandable graphite is commonly manufactured by intercalating graphite with sulfuric or nitric acid.  Roemmler [0013].
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejection of claim 1 in light of the amendments.
Prior Art Rejections
The Applicant argues that Wang’s teaching of an expansion initiation temperature of 100 to 280°C does not establish a prima facie case of obviousness over 
The Examiner respectfully disagrees.  A prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close, when a skilled artisan would expect the prior art and claimed ranges to have the same properties.  MPEP 2144.05(I).  Here, the upper end of the prior art range (280°C) is close enough to the lower limit of the claimed range (300°C) to establish a prima facie case of obviousness.  Instant specification teaches that the expansion initiation temperature can range from 150 to 800°C.  Spec. [0021].  Therefore, a person of ordinary skill in the art would expect that the prior art value of 280°C would have essentially the same properties as the claimed value of 300°C.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Fassel et al., US 2014/0033926 (“Fassel”) [0050].